the opinion of the Court was delivered by
Gordon, J.:
There are two rules, of law to which this court has steadfastly adhered, and which by this time ought to be pretty generally known to the Pennsylvania bar: one is, that the powers of a corporation are to be found in its charter alone, and cannot be created or extended by implication; the other is, that a penal statute must be strictly construed. The reversal of the court below would involve a disregard of both these rules. If we examine the' charter of the company plaintiff, we will find that whilst it has the power to carry passengers, freight, &c., and charge tolls therefor, that power is not exclusive. Its privileges as a transporter will be found in the sixth section of the act of incorporation, which reads as follows: “The said company shall be, and they are hereby authorized to charge such rates of fare and tolls for the carrying of passengers, freight, merchandise, live stock, vehicles, and every species of property, and for towing boats, rafts, arks, &c., as the, board of managers shall direct.” An analysis of this section will show that the privileges as therein recited are divisible into two dis*330tinet classes; first, the carrying of passengers, freight, merchandise, &c.; second, the towing of boats, rafts, &c., and the essential difference in the methods of transportation is marked by the words “carrying” and “towing.” Then, when we turn to the eighth section, which is penal in its character, and designed to protect the business of the company, we find it does not embrace the first class as mentioned in the preceding section, but only the second. The prohibition is against “pushing, rowing, or towing any boat, raft, ark, float, flat, or other vessel, laden or unladen, for pay, hire, gift, or reward, over the said Susquehanna river.”
But there is here no specific prohibition against the carrying of passengers, freight, merchandise, &c. This omission is significant, and, as we think, reveals the legislative intention. It was thought proper to give the company the monopoly of transporting for hire every species of floating craft or vessel from the one side of the river to the other, and in order to accomplish this a penalty was imposed upon all others who should engage in a like business of transportation for hire. But it does not prohibit any person from towing or rowing his own boat across the river, whether laden or unladen. Had the Legislature designed to confer upon the plaintiff a general monopoly of the carrying business, it certainly would not have omitted from the eighth section the prominent,and most important feature of the sixth. This omission shows conclusively that, for the welfare of the public, the carrying of freight and passengers was left open to competition. Even were there a doubt concerning this, it would,, under the well-settled rules above stated, be our duty to resolve that doubt in favor of the public. The plaintiff is not entitled to what the statute does not clearly give it, and, on the other hand, the penalty cannot be imposed on the defendant if we have any serious hesitancy as to whether he has or has not done that which subjects him to its imposition. The judgment is affirmed.